DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 35, in combination with other limitations of the claim, the cited prior art fails to teach “the MEA component comprises one or more living cells which express odorant receptors and the system is configured to perform odorant detection” structurally and functionally interconnected with other limitations as required by claim 35, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 36-38, 41 and 43 are allowed as being dependent on claim 35.
With respect to claim 42, in combination with other limitations of the claim, the cited prior art fails to teach “wherein the MEA component and the CMOS component are separable from each other, in a stacked arrangement, and a surface of the MEA component is positioned adjacent a surface of the CMOS component” structurally and functionally interconnected with other limitations as required by claim 42, nor would it have been obvious to one of ordinary skill in the art to do so.
Claim 40 is allowed as being dependent on claim 42.
With respect to claim 44, in combination with other limitations of the claim, the cited prior art fails to teach “a plurality of living cells in each compartment, wherein the living cells express olfactory receptors” structurally and functionally interconnected with 
Claim 47 is allowed as being dependent on claim 44.
With respect to claim 48, in combination with other limitations of the claim, the cited prior art fails to teach “the compartments containing living cells of the type that express odorant receptors and produce an electrical signal when exposed to a stimulus” structurally and functionally interconnected with other limitations as required by claim 48, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 49, 51 and 52 are allowed as being dependent on claim 48.
Claims 35-38, 40-44, 47-49 and 51-52 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074. The examiner can normally be reached M-F, 6:30am to 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANY RICHARDSON/Primary Examiner, Art Unit 2844